United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 12, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30176
                         Summary Calendar


RAY WORTHY,

                                    Plaintiff-Appellant,
versus

GENERAL LONGSHOREMEN’S WORKERS INTERNATIONAL LONGSHOREMANS
ASSOCIATION, LOCAL NO. 3000; JAMES CAMPBELL; GREGORY LEE;
MARK ELLIS; RALPH WALKER; JOHN BOWERS; INTERNATIONAL
LONGSHOREMEN’S ASSOCIATION, SOUTHERN DISTRICT; BENNY HOLLAND;
INTERNATIONAL LONGSHOREMEN’S ASSOCIATION, AFL-CIO,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-3683-R
                       --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Ray Worthy appeals the district court’s denial of his

FED. R. CIV. P. 4(a)(5) motion to extend his time for appeal.

Because Worthy filed his motion to extend time for appeal within

the thirty days after the expiration of the time for appeal,

the district court could grant the motion only upon a finding

of excusable neglect.     See Latham v. Wells Fargo Bank, N.A.,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30176
                                 -2-

987 F.2d 1199, 1202 (5th Cir. 1993).       Because FED. R. APP. P. 26

unambiguously   provides   for   the   exclusion   of   legal   holidays

in the computation of time only when the period is less than

eleven days, the district court did not abuse its discretion

in finding that Worthy had failed to demonstrate excusable neglect.

See Midwest Employers Cas. Co. v. Williams, 161 F.3d 877, 882 (5th

Cir. 1998); Latham, 987 F.2d at 1202.

          Worthy also appeals the district court’s denial of his

motion to review the clerk’s assessment of costs against him.

Worthy has not shown that the district court abused its discretion

in finding that there was no reason to reduce the award of $75.00

in summons and subpoena fees, $727.65 in copying fees, and $39.22

in postage fees.   See Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir.

2000).   By failing to contest the clerk’s award of $1,346.50 in

court reporter fees, Worthy has waived any challenge to that award.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

          Worthy argues on appeal that the district court erred in

granting the defendants’ summary judgment motion and dismissing his

claim.   Because Worthy failed to file a timely notice of appeal

from that judgment, we lack jurisdiction to consider the merits of

his argument.   See Dison v. Whitley, 20 F.3d 185, 186 (5th Cir.

1994).

          AFFIRMED.